[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case comes to this court as a hearings in damages. The court finds the allegations of the complaint to be true. The plaintiff left the ladies room and opened the door to exit when the door struck a pot of water that was placed on a space heater, in an attempt to apparently humidify the premises. The water spilled. It was hot water. She fell. She severely burned her buttocks area. She suffered injuries to her buttocks, her back and her thigh. The court has reviewed the exhibits that are Exhibits 1 and 2 which are the photographs and Exhibit 3 which is the hospital report that causally ties the injuries she sustained to the hot water.
The burns are disfiguring. She indicates that there is brown scaring material in that area. One area along the side of her hip is still painful. She has had to ice that on occasion when it CT Page 15908 becomes extremely painful and has used over the counter medications.
She has problems sleeping at night. She cannot walk as much as she did before.
The court finds for the plaintiff as follows:
1. Non-economic damages past and future $25,000.
2. Past economic damages $2372.14.
KARAZIN, J.